U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54107 COLORSTARS GROUP (Exact name of registrant as specified in its charter) Nevada 06-1766282 (State or other jurisdiction of(I.R.S. Employer incorporation or organization) Identification No.) 10F, No. 566 Jung Jeng Rd. Sindian City, Taipei County 231 Taiwan, R.O.C. (Address of principal executive offices) (989) 509-5924 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of August 15, 2011, there were 67,448,890 shares of common stock, par value $0.001, issued and outstanding. COLORSTARS GROUP FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3 Quantitative and Qualitative Disclosures About Market Risk 18 Item4 Controls and Procedures 18 PART II – OTHER INFORMATION Item1 Legal Proceedings 19 Item1A Risk Factors 19 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3 Defaults Upon Senior Securities 19 Item4 Removed and Reserved 19 Item5 Other Information 19 Item6 Exhibits 20 SIGNATURES 21 2 PART IFINANCIAL INFORMATION Item 1. Financial Statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (IN US$) Assets June 30, 2011 December 31, 2010 Current assets: Cash and equivalents $1,374,520 $1,396,234 Accounts receivable, net of allowance for doubtful accounts of $16,322 at June 30, 2011 and $13,267 at December 31, 2010 221,949 215,530 Inventory 905,307 788,718 Prepaid expenses and other current assets 62,185 258,323 Total current assets 2,563,961 2,658,805 Equipment, net of accumulated depreciation 99,164 47,891 Investments 1,395,823 1,421,292 Intangible assets 6,941 10,355 Total assets 4,065,889 $4,138,343 Liabilities and stockholders’ equity Current liabilities: Short term loan 416,638 $411,424 Accounts payable 635,085 583,297 Accrued expenses 48,660 73,917 Receipts in advance and other current liabilities 32,231 15,713 Total current liabilities 1,132,614 1,084,351 Stockholders’ equity Common Stock –Par Value $0.001 67,448,890 shares issued and outstanding at June 30, 2011 and December 31, 2010 67,449 67,449 Additional paid in capital 3,112,230 3,112,230 Accumulated other comprehensive income 363,724 341,741 Accumulated deficit (610,128) (467,428) Total stockholders’ equity 2,933,275 3,053,992 Total liabilities and stockholders’ equity $4,065,889 $4,138,343 The accompanying notes are an integral part of the financial statements. 3 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) (IN US$) Three months ended June 30, 2011 2010 Net sales $1,081,444 $1,886,549 Cost of goods sold 843,976 1,315,462 Gross profit 237,468 571,087 Operating expenses Selling, general and administrative 269,000 562,855 Research and development 52,552 44,655 Total operating expenses 321,552 607,510 (Loss) from operations (84,084) (36,423) Other income (expenses) Interest expense (net) (2,776) (12,615) Share of investee’s operating results (net) (17,648) 44,503 Gain (loss) on foreign exchange, net (18,197) 7,319 Other, net - 1,419 (Loss) income before income tax (122,705) 4,203 Income tax benefit (expense) 5,260 (2,483) Net (loss) income (117,445) 1,720 Add: Net loss attributable to noncontrolling interest - 12,669 Net (loss) incomeattributable to common stockholders $(117,445) $14,389 Earnings per share attributable to common stockholders: Basic and diluted per share $0.00 $0.00 Weighted average shares outstanding: Basic and diluted 67,448,890 67,448,890 The accompanying notes are an integral part of the financial statements. 4 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) (IN US$) For six months ended June 30, 2011 2010 Net sales $2,035,117 $3,295,448 Cost of goods sold 1,486,129 2,439,567 Gross profit 548,988 855,881 Operating expenses Selling, general and administrative 540,909 1,004,559 Research and development 92,474 52,853 Total operating expenses 633,383 1,057,412 (Loss) from operations (84,395) (201,531) Other income (expenses) Interest expense (net) (5,755) (21,405) Share of investee’s operating results (net) (44,552) - Gain (loss) on foreign exchange, net (8,066) 2,368 Other, net - 70,224 (Loss) before income tax (142,768) (150,344) Income tax benefit (expense) 68 (10,576) Net (loss) (142,700) (160,920) Net loss attributable to noncontrolling interest - 84,054 Net (loss)attributable to common stockholders $(142,700) $(76,866) Earnings per share attributable to common stockholders: Basic and diluted per share $0.00 $0.00 Weighted average shares outstanding: Basic and diluted 67,448,890 67,448,890 The accompanying notes are an integral part of the financial statements. 5 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (IN US$) For three months ended June 30, Cash flows from operating activities 2011 2010 Net (loss) income $(117,445) 14,389 Depreciation and amortization 7,766 46,507 Fixed assets written off / Gain on sale of fixed assets - 24,967 Provision for doubtful accounts 2,860 5,148 Share of investment loss (profit) 17,648 (44,503) Changes in operating assets and liabilities: Accounts receivable 112,710 (325,432) Inventories (35,521) (200,376) Prepaid expenses and other current assets 15,843 241,765 Accounts payable 38,657 353,652 Accrued expenses (29,712) (82,864) Receipts in advance and other current liabilities (17,778) 2,423 Cash flows provided from (used in) operating activities (4,972) 35,676 Cash flows from investing activities Addition to fixed assets (30,870) (149,344) Cash flow (used in) investing activities (30,870) (149,344) Cash flows from financing activities Proceed from stockholder - 2,334 Proceeds from bank loan - 78,170 (Repayment) to bank loan - (45,123) Cash flow from financing activities - 35,381 Effect of exchange rate changes on cash and cash equivalents 29,265 (22,884) Net (decrease) in cash and cash equivalents (6,577) (101,171) Beginning cash and cash equivalents 1,381,097 1,024,104 Ending cash and cash equivalents $1,374,520 922,933 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $3,128 $15,061 Income taxes 23,146 62,416 The accompanying notes are an integral part of the financial statements. 6 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (IN US$) For six months ended June 30, Cash flows from operating activities 2011 2010 Net (loss) $(142,700) $(160,920) Depreciation and amortization 12,216 94,922 Fixed assets written off / Gain on sale of fixed assets - 24,967 Provision for doubtful accounts 2,860 12,307 Share of investment loss (profit) 44,551 (68,543) Changes in operating assets and liabilities: Accounts receivable (9,279) (75,986) Inventories (116,589) (170,029) Prepaid expenses and other current assets 196,138 (66,494) Accounts payable 51,788 23,147 Accrued expenses (25,257) 46,655 Receipts in advance and other current liabilities 16,518 33,661 Cash flows provided from (used in) operating activities 30,246 (306,313) Cash flows from investing activities Addition to fixed assets (59,607) (173,510) Cash flow (used in) investing activities (59,607) (173,510) Cash flows from financing activities (Repayment) to stockholder - (8,375) Proceeds from bank loan - 34,679 (Repayment) of bank loan - (45,123) Cash flow (used in) financing activities - (18,819) Effect of exchange rate changes on cash and cash equivalents 7,647 (20,725) Net (decrease) in cash and cash equivalents (21,714) (519,367) Beginning cash and cash equivalents 1,396,234 1,442,300 Ending cash and cash equivalents $1,374,520 $922,933 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $6,106 $21,778 Income taxes 23,146 62,416 The accompanying notes are an integral part of the financial statements. 7 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Basis of Presentation Nature of Business – Circletronics Inc., now ColorStars Group (“the Company”), was incorporated in Canada on January 21, 2005. Circletronics Inc., was redomiciled to Nevada and its name changed to ColorStars Group on November 3, 2005. ColorStars Group owns 100% of the shares of ColorStars Inc. Color Stars Inc. (Color Stars TW) was incorporated as a limited liability company in Taiwan, Republic of China in April 2003 and commenced its operations in May 2003. The Subsidiary is mainly engaged in manufacturing, designing and selling light-emitting diode and lighting equipment. Basis of Presentation – The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to the Quarterly Report on Form 10-Q and Rule10-01 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for a complete presentation of the financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included in the accompanying financial statements. For further information, refer to the consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010. Note 2 - Recently Issued Accounting Pronouncements Fair Value Measurement - In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, Fair Value Measurement Topic 820 , Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in US GAAP and IFRS (“ASU 2011-04”), which largely aligns fair value measurement and disclosure requirements between International Financial Reporting Standards and US GAAP. ASU 2011-04 mainly represents clarifications to ASC 820 as well as some instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed. ASU 2011-04 clarifies that (i) the highest and best use concept only applies to nonfinancial assets, (ii) an instrument classified in shareholders' equity should be measured from the perspective of a market participant holding that instrument as an asset, and (iii) quantitative disclosure is required for unobservable inputs used in Level 3 measurements. ASU 2011-04 changes the guidance in ASC 820 so that (i) the fair value of a group of financial assets and financial liabilities with similar risk exposures may be measured on the basis of the entity's net risk exposure, (ii) premiums or discounts may be applied in a fair value measurement under certain circumstances but blockage factor discounts are not permitted, and (iii) additional Level 3 disclosures are required, including a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs. ASU 2011-04 is effective for interim and annual periods beginning after December 15, 2011. Early application by public entities is not permitted. Management is currently evaluating the impact on our consolidated financial statements of adopting ASU 2011-04. 8 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 2 - Recently Issued Accounting Pronouncements (continued) Comprehensive Income - In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income (“ASU 2011-05”). Effective January1, 2012, the Company will adopt the accounting standards update that amends the presentation requirements for comprehensive income and requires that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in twoseparate but consecutive statements.Additionally, the update requires presentation of reclassification adjustments from other comprehensive income to net income on the face of the financial statements where the components of net income and the components of other comprehensive income are presented regardless of whether an entity chooses to present total comprehensive income in a single continuous statement or in twoseparate but consecutive statements.The update is effective for interim and annual periods beginning after December15, 2011.The Company does not expect that the adoption will have a material effect on the consolidated financial statements. Note 3 –Comprehensive Income (Loss) U.S. GAAP generally requires that recognized revenues, expenses, gains and losses be included in net income. Although certain changes in assets and liabilities are reported as separate components of the equity section of the balance sheet, such items, along with net income, are components of comprehensive income or (loss). The ending accumulated other comprehensive income is as follows: June 30, 2011 December 31, 2010 Foreign currency adjustment $363,724 $341,741 The reconciliation from net (loss) income to comprehensive (loss) is as follows: Three months ended June 30, Six months ended June 30, 2011 2010 2011 2010 Net (loss) income $(117,445) $1,720 $(142,700) $(160,920) Translation adjustment 54,380 (38,705) 21,983 (20,869) Comprehensive (loss) income (63,065) (36,985) (120,717) (181,789) Comprehensive income attributable to noncontrolling interest - 12,669 - 84,054 Total comprehensive (loss) $(63,065) $(24,316) $(120,717) $(97,735) 9 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 4 – Earnings per share Basic net income (loss) per share is computed by dividing net income (loss) for the period by the weighted average number of shares of common stock outstanding during the period. The following table sets forth the computation of basic and diluted net income (loss) per share for the periods indicated: Three months ended June 30, Six months ended June 30, 2011 2010 2011 2010 Net (loss) income attributable to common stockholders $(117,445) $14,389 $(142,700) $(76,866) Weighted average common stock outstanding - Basic and diluted 67,448,890 67,448,890 67,448,890 67,448,890 Earnings per share attributable to common stockholder Basic and diluted $.00 $.00 $.00 $.00 Note 5 – Long term investment June 30, 2011 December 31, 2010 Equity method investment – Anteya Technology Corp Carrying value of investment at the beginning $797,363 $592,457 Interest in Anteya’s net income 29,154 122,516 Exchange difference 13,400 82,390 Carrying value at the end 839,917 797,363 Equity method investment – Fin-Core Corporation Carrying value of investment at the beginning 481,891 187,544 Addition at cost - 342,853 Interest in Fin-Core’s net loss (74,130) (48,506) Exchange difference 6,107 - Carrying value at the end 413,868 481,891 Cost-method investments – Phocos At cost 142,038 142,038 $1,395,823 $1,421,292 10 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 5 – Long term investment (continued) Anteya Technology Corp is a private company incorporated in Taiwan. The equity interest held by the Company is 20%. Accordingly, the Company adopted the equity method of accounting with respect to the investment in Anteya. On July 5, 2010, the Company’s board of directors approved the sale of 30.4% equity (or 456,000 shares) in Fin-Core Corporation (FCC) to a third party at the consideration of NTD13,680,000. After the disposal, the equity interest of the Company in FCC decreased from 50.4% to 20%. On July 5, 2010, the Company’s board of directors approved the participation in subscribing FCC's newly issued shares and maintains the overall equity interest of 20%. The Company subscribed 500,000 shares at consideration of NTD10,000,000. The Company adopted the equity method of accounting to the investment in FCC. Phocos AG is a private company incorporated in Germany. The equity interest held by the Company is 2.38%. The unaudited financial information of Anteya Technology Corp. as of June 30, 2011 and December 31, 2010 and for six months ended June 30, 2011 and 2010 (in US dollars) are as follows: Balance sheet June 30, 2011 December 31, 2010 Current assets $5,446,741 $4,963,357 Non-current assets 1,146,069 762,914 Total assets 6,592,810 5,726,271 Current liabilities 3,153,079 2,986,881 Non-current liabilities 1,156,386 628,564 Stockholders’ equity 2,283,345 2,110,826 Total stockholders’ equity and liabilities $6,592,810 $5,726,271 Six months ended June 30, Statement of operation 2011 2010 Net sale $3,072,336 $1,020,628 Cost of goods sold (2,346,772) (772,958) Gross profit 725,564 247,670 Operating and non-operating expenses (581,169) (173,408) Net profit $144,395 $74,262 11 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 6 – Inventory Inventories stated at the lower of cost or market value are as follows: June 30, 2011 December 31, 2010 Finished goods $905,307 $788,718 Note 7 – Income taxes The Company is subject to U.S. federal income tax as well as income tax in states and foreign jurisdictions. For the major taxing jurisdictions, the tax years 2006 through 2009 remain open for state and federal examination. The Company believes assessments, if any, would be immaterial to its consolidated financial statements. With respect to the foreign jurisdiction, the Company is no longer subject to income tax audits for the year 2009 (inclusive). The income tax provision information is provided as follows: Three months ended June 30, Six months ended June 30, 2011 2010 2011 2010 Component of income (loss) before income taxes: United States $(95,896) $(48,422) $138,882 $(99,874) Foreign (26,809) 52,625 3,886 (50,470) (Loss) income before income taxes (122,705) 4,203 142,768 (150,344) Provision for income taxes Current U.S. federal - - - State and local - - - Foreign 5,260 (2,483) 68 (10,576) Income tax benefit (provision) 5,260 (2,483) 68 (10,576) Note 8 – Accrued expenses June 30, 2011 December 31, 2010 Salaries and allowance $21,836 $17,604 Insurance 7,127 5,545 Tax payable 14,630 39,261 Others 5,067 11,507 $48,660 $73,917 12 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 9 – Bank short term debt June 30, 2011 December 31, 2010 Bank loan payable to Taiwan banks $416,638 $411,424 The Company signed a revolving credit agreement with banks. The interest rate on short-term borrowings outstanding as of Jun 2011 ranges from 2.808% to 3.069% per annum, as of December 31, 2010, interest rate ranges from 2.604% to 3.070% per annum. The short term debts were secured by: personal guarantee from director the realty property of spouse of director Note 10 - Geographic Information Product revenues for the three and six months ended June 30, 2011 and 2010 are as follows: Three months ended June 30, Six months ended June 30, 2011 2010 2011 2010 Customers based in: Europe $567,743 $455,293 $1,210,041 $837,372 Asia 46,903 973,298 83,108 1,758,141 United States 337,379 179,477 471,537 297,025 Others 129,419 278,481 270,431 402,910 $1,081,444 $1,886,549 $2,035,117 $3,295,448 Note 11 – Related Party Transactions The Company has recorded expenses for the following related party transactions for six months ended June 30, 2011 and 2010: Six months ended June 30, 2011 2010 Purchase from Anteya Technology Corp $957,482 $662,652 Purchase from Fin-Core Corporation 91,508 - Rent paid to Mr. Wei-Rur Chen 24,762 22,577 Sale to Anteya Technology Corp 1,073 - Sale to Fin-Core Corporation 12,639 - 13 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 11 – Related Party Transactions (continued) As of the balance sheet date indicated, the Company had the following liabilities recorded with respect to related party transactions: June 30, 2011 December 31, 2010 Liabilities: Anteya Technology Corp $276,171 $404,774 Fin-Core Corporation 52,298 82,817 The Company leases office space from Mr. Wei-Rur Chen which the term for the agreement is from November 2010 to November 2015. The Company conducted business with related party companies, Anteya Technology Corp and Fin-Core Corporation. The Company owns 20% of the outstanding common stock of Anteya Technology Corp and Fin-Core Corporation as of June 30, 2011. All transactions were at market-based prices. Note 12 – Commitments Six months ended June 30, 2011 2010 Rent expenses $65,126 $108,165 The company leases offices in Taiwan and in California, US under operating leases. Minimum future rental payments due under non-cancelable operating leases with remaining terms in excess of one year at June 30, 2011 are as follows: 2011 remaining 6 months $45,413 2012 83,399 2013 67,150 2014 49,996 2015 42,497 $288,455 Note 13 – Subsequent Events On July 20, 2011, Mr. Wei-Rur Chen, Chairman of the company provided a personal loan ofOne HundredThousand US Dollars ($100,000) to the company. The personal loan is unsecured, interest free and repayable on demand. The Company evaluated all events subsequent to June 30, 2011 through the date of the issuance of the financial statements and concluded that except the above matter, there are no other significant or material transactions to be reported. 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes”, “project”, “expects”, “anticipates”, “estimates”, “intends”, “strategy”, “plan”, “may”, “will”, “would”, “will be”, “will continue”, “will likely result”, and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Overview (a) Business
